Reason For Allownace


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Kearns (Reg #62,287) claim 13 is being amended, the rest of the claims will remain the same.  

1.	(Previously Presented)	A method in a user equipment (UE) providing channel state feedback information from the UE to a base station, comprising the steps of:
determining whether the UE has received an uplink grant from the base station or not;
transmitting a first type of channel state feedback information to the base station on a granted resource associated with the uplink grant when the UE has received an uplink grant;
transmitting a second type of channel state feedback information on a dedicated resource when the UE has not received an uplink grant, wherein said second type of information is less detailed than the first type.

2.	 (Previously Presented)	The method according to claim 1, further comprising the step of determining whether channel state feedback trigger criteria specified for said UE is valid and wherein the respective channel state feedback information is transmitted only when said channel state feedback trigger criteria is valid.

3.	(Previously Presented)	The method according to claim 1, wherein when the UE has no uplink grant the second, less detailed type of channel state feedback information is periodically transmitted while the more detailed first type of channel state feedback information is periodically transmitted when the UE does have an uplink grant.

4.	(Previously Presented)	The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when the UE has uplink data and an uplink grant a scheduled uplink transmission will consist of both channel state feedback information and uplink data. 

5.	(Previously Presented)	The method according to claim 1, further comprising the step of determining whether the UE has uplink data and when an uplink grant but no uplink data is present a scheduled uplink transmission will consist of only channel state feedback information. 

6.	(Original)	The method according to claim 5, wherein said scheduled uplink transmission is utilized as a signaling of an empty buffer status information to the base station.

7.	(Original)	The method according to claim 5, wherein said scheduled uplink transmission is utilized as an acknowledgement of the uplink grant that was transmitted in the downlink.

8.	(Original)	The method according to claim 1, wherein the type of report to be used for transmission of the respective channel state feedback information is dependent on the size of the received uplink grant.

9.	(Previously Presented)	The method according to claim 8, further comprising the step of comparing the size of said uplink grant to a threshold (T1) and wherein the channel state feedback information is transmitted in a report of a first type of a size associated with T1 when said uplink grant size exceeds T1.

10.	(Previously Presented)	The method according to claim 9, wherein when said size does not exceed T1, said comparison is gradually repeated for one or more thresholds, T2 .. Tn, wherein T1 > T2 > Tn and wherein a match results in the transmission of a report of an associated size.

11.	(Original)	The method according to claim 1, wherein the size of the uplink grant is an indication of the bandwidth, the modulation size, and/or the code rate associated with the uplink grant.

12.	(Original)	The method according to claim 1, wherein remaining available energy for data transmission is included on the uplink as a condition for transmission of the channel state feedback information. 

13.	(Currently Amended)	A user equipment (UE) for providing channel state feedback information from the UE to a base station, the UE comprising:
processing circuitry configured to:
determine whether the UE has received an uplink grant from the base station or not; [[and]]
transmit a first type of channel state feedback information to the base station on a granted resource associated with the uplink grant when the UE has received an uplink grant[[, or]]; and 
transmit a second type of channel state feedback information on a dedicated resource when the UE has not received an uplink grant, wherein said second type of information is less detailed than the first type.

14.	(Previously Presented)	The UE according to claim 13, wherein said processing circuitry is further configured to determine whether relevant channel state feedback trigger criteria specified for said UE is valid or not and wherein said processing circuitry is configured to only transmit channel state feedback information when also said channel state feedback trigger criteria is valid.

15.	(Original)	The UE according to claim 13, wherein said channel state feedback information is transmitted in a generated report.

16.	(Previously Presented)	The UE according to claim 15, wherein said processing circuitry is further configured to periodically generate a second, less detailed report type when the UE has no uplink grant and a second, more detailed report type when the UE does have an uplink grant.

17.	(Previously Presented)	The UE according to claim 13, wherein said processing circuitry is further configured to compare the size of said uplink grant to a threshold (T1) and generate a report associated with T1 when said size exceeds T1.

18.	(Previously Presented)	The UE according to claim 17, wherein when said size does not exceed T1, said processing circuitry is further configured to gradually repeat said comparison procedure for one or more thresholds, T2 .. Tn, wherein T1 > T2 .. > Tn, and wherein said processing circuitry is further configured to transmit a report of an associated size when a comparison match.

19.	(Original)	The UE according to claim 13, wherein said processing circuitry is further configured to include remaining available energy for data transmission on the uplink as a condition for generating said report. 

20.	(Previously Presented)	A method in a base station comprising a scheduler for obtaining channel state feedback from a user equipment (UE), the method comprising:
generating an uplink grant in case channel state feedback of a first type is required; and 
providing a generated uplink grant to the UE in order to receive the channel state feedback on a granted resource associated with the uplink grant;
wherein the channel state feedback of said first type is more detailed than a channel state feedback of a second type that is received from the UE on a dedicated resource.

21.	(Previously Presented)	The method according to claim 20, wherein said determining step further comprises determining when downlink data is present in the base station and when downlink data is present, generating and providing an uplink grant to the UE in order to receive downlink channel state feedback on the granted resource. 

22.	(Previously Presented)	The method according to claim 21, wherein said determining step further comprises determining whether an uplink load is below a threshold (th), and when the uplink load is below said threshold, generating and providing an uplink grant to the UE.

23.	(Original)	The method according to claim 20, wherein an uplink grant is provided to the UE for the purpose of receiving an uplink transmission on the granted resource containing at least channel state feedback, and wherein the uplink transmission from the UE is used for estimating the uplink channel quality for link adaptation and/or channel dependent scheduling of uplink data from the UE.

24.	(Original)	The method according to claim 20, wherein an uplink grant is provided to the UE for the purpose of maintaining uplink synchronization.

25.	(Original)	The method according to claim 20, wherein the size of the uplink grant is variable.

26.	(Previously Presented)	A base station comprising a scheduler for obtaining channel state feedback from a user equipment (UE), the base station comprising:
processing circuitry configured to:
generate an uplink grant in order to receive channel state feedback of a first type from the UE on a granted resource associated with the uplink grant;
transmit the uplink grant to the UE; and
receive channel state feedback in response to the transmitted uplink grant;
wherein the channel state feedback of said first type is more detailed than a channel state feedback of a second type that is received from the UE on a dedicated resource.

27.	 (Previously Presented)	The base station according to claim 26, wherein said processing circuitry is further configured to provide an uplink grant to the UE in order to receive downlink channel state feedback required for link adaptation and/or channel dependent scheduling of downlink data to the UE on a granted resource associated with the uplink grant when the base station has downlink data.

28.	 (Previously Presented)	The base station according to claim 27, wherein said processing circuitry is further configured to provide an uplink grant to the UE when an uplink load is also below a threshold (th) such that uplink data from other UEs will not be negatively affected.

29.	(Original)	The base station according to claim 27, wherein said processing circuitry is further configured to provide an uplink grant to the UE in order to receive an uplink transmission on the granted resource containing at least channel state feedback, and wherein said scheduler is adapted to use the uplink transmission to estimate the uplink channel quality for link adaptation and/or channel dependent scheduling of uplink data from the UE.

30.	(Original)	The base station according to claim 27, wherein said processing circuitry is further configured to provide a UE with an uplink grant for the purpose of maintaining uplink synchronization.

31.	(Original)	The base station according to claim 26, wherein said processing circuitry is further configured to generate an uplink grant of variable size.





Reasons for allowance




Claims 1-31 are allowed.



The following is an examiner’s statement of reasons for allowance:


The closest prior art Beale (US 2005/0233754A1) explains a network requires a channel quality information report, it sends a resource allocation for a traffic data message. Specifically, a Node B sends an allocation message that signals the UE to use the small HARQ buffer memory partition. The base station subsequently sends the traffic data message which may be an empty data block. The empty data block that is subsequently transmitted by the Node B is stored temporarily by the UE in this small partition. The UE responds with a channel quality information report and an ACK/NACK report on the transmitted block (indicating whether the empty data block was received correctly or not). Thus, the UE transmits a channel quality information message in response to receiving the traffic data message. In the new scheme, the Node B then aborts transmission of the data block into the small HARQ partition. The Node B uses the channel quality information report and may use the state of the ACK/NACK field for the purposes of scheduling future transmissions into the larger UE memory partitions.  Maeda et al(US 2009/0316811A1) explains an Ack/Nack and a CQI of one or more mobile terminals can be allocated to one region. It has been studied to, in order to implement a method of multiplexing an Ack/Nack and a CQI of one or more mobile terminals into one region, establish the orthogonality of each mobile terminal by using FDM (Frequency Division Multiplex)/TDM (Time Division Multiplex)/CDM (Code Division Multiplex). In order to ensure the quality of reception of an Ack/Nack and a CQI by a base station, it has been studied to increase the power by carrying out repetition (repetition) transmission of the Ack/Nack and the CQI. More specifically, there are a method of repeatedly transmitting the same subframe twice within one transmission time interval (Transmission Time Interval TTI), a method of repeatedly including a bit of an Ack/Nack and a bit of a CQI to a plurality of LBs (Long Block) in a subframe so as to transmit.  Bachl et al(US 2008/0186911A1) explains a mobile unit then determines whether or not data is available for transmission over an uplink channel. If the mobile unit determines that no data is currently available for transmission, and the mobile unit may modulate the reference signal with a first masking sequence. However, if the mobile unit determines that data is available for transmission over the uplink channel, then the mobile unit selects a second masking sequence that is different than the first masking sequence. The mobile unit may then modulate the reference signal with the second masking sequence to indicate that data is available for transmission over the uplink channel. The modulated reference signal may then be transmitted over an air interface towards a base station. Reference Beal further explains Node B scheduler implements requests for channel quality information from the UE by transmission of an allocation message that signals an amount of physical resource and subsequent transmission of that physical resource; zero information bits are transmitted on the physical resource. Maeda further explains it can be said that it is an effective means because the required number of bits for transmitting an SR is small. In addition, a plurality of time-frequency regions having narrow bands which are separated as shown are allocated to the Ack/Nack exclusive channel. As a result, a scheduling request signal SR which is transmitted by using the Ack/Nack exclusive channel has high resistance to the frequency selective fading.  However none of these references taken alone or in any reasonable combination, teach the independent claims 1, 13 especially the underlined features of: transmitting a second type of channel state feedback information on a dedicated resource when the UE has not received an uplink grant, wherein said second type of information is less detailed than the first type. Further none of these references taken alone or in any reasonable combination, teach the independent claims 20 and 26 especially the underlined features of: and receive channel state feedback in response to the transmitted uplink grant; wherein the channel state feedback of said first type is more detailed than a channel state feedback of a second type that is received from the UE on a dedicated resource.
			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6AM-4:30PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478